DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 4 has been amended as follows:
4.  The method of claim 1, wherein calculating the first sensor weight comprises calculating the first sensor weight based on a probability density function (PDF).

Claim 5 has been amended as follows:
5.  The method of claim 4, wherein calculating the second sensor weight comprises calculating the second sensor weight based on the PDF.
Claim 7 has been amended as follows:
7.  The method of claim 1, wherein resampling the second position solution comprises resampling the second position solution based on the sum.

	Claim 8 has been amended as follows:
8.  The method of claim 1, wherein resampling the first position solution and the second position solution comprises resampling the first position solution and the second position solution at a rate between about 1 kilohertz (kHz) and about 4 kHz.

Claim 12 has been amended as follows:
12. (Currently Amended) The apparatus of claim 9, wherein the processor is further
configured to 

	Claim 13 has been amended as follows:
13. (Currently Amended) The apparatus of claim 12, wherein the processor is further
configured to 

Claim 15 has been amended as follows:
15.  The apparatus of claim 9, wherein the processor is further configured to 

	Claim 16 has been amended as follows:
16.  The apparatus of claim 9, wherein the processor is further configured to 

Claim 20 has been amended as follows:
20.  The computer program product of claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to 

	Claim 22 has been amended as follows:
22.  The computer program product of claim 17, wherein the instructions, when executed by the processor, further cause the apparatus to 

	Claim 23 has been cancelled. 

	Claim 24 has been added:
24. The computer program product of claim 22, wherein the instructions, when executed by the processor, further cause the apparatus to calculate the second sensor weight based on the PDF.
Authorization for this examiner's amendment was given in a telephone interview with Jonathan K. Polk on June 24, 2022.
Allowable Subject Matter
Claim(s) 1-5, 7-13, 15-18, 20-22, and 24 are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"resampling the first position solution based on ii a sum of the first sensor weight and the second sensor weight to obtain a first resampled position solution".
quoted from claim 9, in combination with the claim as a whole:
	"resample the first position solution based on a sum of the first sensor weight and the second sensor weight to obtain a first resampled position solution".
quoted from claim 17, in combination with the claim as a whole:
	"resample the first position solution based on a sum of the first sensor weight  and the second sensor weight to obtain a first resampled position solution".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648